Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S REASON FOR ALLOWANCE
I.. ALLOWABLE SUBJECT MATTER 
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 9, 10, and 18, includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having:  “…a memory; a processor coupled with the memory; and a page table having a page table entry, the page table entry configured to specify a plurality of security settings respectively for a plurality of domains of routines; wherein during execution of an instruction of a first routine in the processor to call a second routine at a virtual memory address, the device is configured to: determine, based on the page table entry, a physical memory address corresponding to the virtual memory address; identify a first domain of the first routine; select, based on the first domain of the first routine, a first security setting from the plurality of security settings specified in the page table entry for the plurality of domains respectively; and implement a security operation in the execution of the instruction to call the second routine based at least in part on the first security setting.”
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim. The following patents are sited as prior art Ghosh (US 10,984,097) teaches a method for controlling and detecting malicious content using a sandbox environment (Figs. 2-7). However, Ghosh does not teach or suggest the claimed limitations having: “…a page table having a page table entry, the page table entry configured to specify a plurality of security settings respectively for a plurality of domains of routines; wherein during execution of an instruction of a first routine in the processor to call a second routine at a virtual memory address, the device is configured to: determine, based on the page table entry, a physical memory address corresponding to the virtual memory address; identify a first domain of the first routine; select, based on the first domain of the first routine, a first security setting from the plurality of security settings specified in the page table entry for the plurality of domains respectively; and implement a security operation in the execution of the instruction to call the second routine based at least in part on the first security setting.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance. 

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100. 
/Tammara R Peyton/ 
Primary Examiner, Art Unit 2184 
August 25, 2022